DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Response to Amendment
The amendment and Request for Continued Examination (RCE) filed on 08/26/21 have been entered in the case. Claims 1-4, 7-15, 20-24 are pending for examination and claims 5-6, 16-17 are cancelled.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 7-15, 18-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The limitation “... a large diaphragm configured for moving the substance from the reservoir through the catheter” in claims 1 & 12 is vague. It is unclear to Examiner that how can a large diaphragm (by itself) able to move the substance from the reservoir through the catheter.  
According to para [0019] in the original specification states that: diaphragms 16, 18 are also in communication with the inner chamber 42 in order to facilitate fluid flow out of the inner chamber and through the catheter 14.  In other words, the large diaphragm 18 (by itself) cannot move the substance from the reservoir through the catheter. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 9-15, 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Haarala et al. (US 6,190,352) in view of Whitman et al. (US 9,427,220) and Pang et al. (US 2013/0276974).
Regarding claim 1, Haarala discloses a device, in Figs. 2-6 for delivery of a substance comprising: 
a reservoir 10 configured for holding an amount of a substance in an inner chamber 17 defined by an outer wall of the reservoir (e.g. the outer wall is equivalent to a housing of the device 10, or similar element 42 in different embodiment in Figs. 8-9); 
a catheter 12 defining a lumen extending there-through for delivering the substance, and 
a stylet 21 configured to extend from the reservoir to the distal end of the catheter, wherein the reservoir 10 includes a large diaphragm 16 configured for moving the substance from the reservoir through the catheter.  (For example: the large diaphragm 16 & small diaphragm 20, and housing 10 are sealing or communicating with the inner chamber 17 in order to facilitate fluid flow from the reservoir through the catheter 12); and a small diaphragm 20 configured for delivery of substances to the reservoir (via a device 26) and for insertion and removal of the stylet, Fig. 6.  
Haarala does not discloses that: a) wherein the catheter comprises anchors for holding the catheter in place; b) wherein the catheter includes a valve system at a distal end of the catheter, wherein 
Whitman discloses an insertion /catheter device 100 comprising: an insertion/catheter body 105/205; anchors 115/215 formed on an outer surface of the insertion/catheter body 105/205 for holding the insertion/catheter device in place and allowing the implanted insertion/catheter device to resist removal once it has penetrated the tissue, col. 6, lines 45-52.  Note: the term “insertion device” and “catheter device” are interchangeable.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala with providing anchors being positioned on an outer surface of the insertion/catheter body, as taught by Whitman, for the benefits of holding an insertion/catheter device in place and allowing the implanted insertion/catheter device to resist removal once it has penetrated the tissue. 
Pang discloses a catheter device system comprising: a catheter/cannula 120 includes a valve system 200 at a distal end of the catheter/cannula 120; the valve system 200 is a check valve for preventing fluid back-flow or returning back to the cannula 120 towards the drug chamber 130, para [0099. 0110].  Therefore, the catheter 120 is configured such that fluid can exit the distal end but not flow back into the distal end and into the catheter.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala with providing a valve system at a distal end of the catheter, as taught by Pang, in order to prevent fluid flowing back into the catheter.
Regarding claim 2, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  Whitman further discloses that the insertion/catheter 120 further comprises a decrease in diameter between a proximal end of the catheter and the distal end (e.g. reduced diameter at distal portion of the insertion/catheter), see Fig. 1.  
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with providing a diameter of the catheter being decreased between a proximal end to a distal end, as taught by Whitman, in order to allow of inserting easily into a target region.
Regarding claims 3-4, Haarala in view of Whitman and Pang disclose all claimed subject matter as described in claim 1 above.  Whitman (or Haarala in view of Whitman and Pang device) discloses the anchors are placed randomly over a surface of the catheter; wherein the anchors are placed in a pattern (randomly pattern) over a surface of the insertion/catheter, see Figs. 1 & 7.  In addition, it would have been an obvious matter of design choice to obtain anchors in randomly (or in any pattern) over a surface of the catheter, since applicant has not disclosed that an arrangement in randomly or in pattern solves any stated problem or is for any particular purpose and it appears that the invention would perform equally well with any arrangement of anchors on the catheter described in prior art.
Regarding claims 9-11, Haarala in view of Whitman and Pang disclose all claimed subject matter as described in claim 1 above.  Haarala discloses that the device designed to be implanted under the skin of a human.  Therefore, a person skilled in the art would recognize that the Haarala in view of Whitman and Pang device is being configured (or capable of) for use in an animal model, a small animal model, as for intended use purpose (for example: delivery drug into a small animal such as in mouse or rabbit, dog, etc... as for intended use purpose).  
Regarding claim 12, Haarala discloses a device for delivery of a substance comprising: 
a reservoir 10 configured for holding an amount of a substance in an inner chamber 17 defined by an outer wall of the reservoir (e.g. the outer wall is equivalent to a housing of the device 10, or similar to element 42 in different embodiment in Figs. 8-9); 
a catheter 12 defining a lumen extending there-through for delivering the substance, 
wherein the reservoir 10 includes a large diaphragm 16 configured for moving the substance from the reservoir through the catheter (For example: the large diaphragm 16 & small diaphragm 20, and housing 10 are sealing or communicating with the inner chamber 17 in order to facilitate fluid flow from the reservoir through the catheter 12); and a small diaphragm 20 configured for delivery of substances to the reservoir (via a device 26) and for insertion and removal of the stylet, Fig. 6.  
Haarala does not discloses that: a) anchors configured for holding the catheter in place; b) the catheter includes a valve system at a distal end of the catheter such that fluid can exit the distal end but not flow back into the catheter.
Note: the term “insertion device” and “catheter device” are interchangeable.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala with providing anchors being positioned on an outer surface of the insertion/catheter body, as taught by Whitman, for the benefits of holding an insertion/catheter device in place and allowing the implanted insertion/catheter device to resist removal once it has penetrated the tissue. 
Pang discloses a catheter device system comprising: a catheter/cannula 120 includes a valve system 200 at a distal end of the catheter/cannula 120; the valve system 200 is a check valve for preventing fluid back-flow or returning back to the cannula 120 towards the drug chamber 130, para [0099. 0110].  Therefore, the catheter 120 is configured such that fluid can exit the distal end but not flow back into the distal end and into the catheter.
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala with providing a valve system at a distal end of the catheter, as taught by Pang, in order to prevent fluid flowing back into the catheter.
Regarding claim 13, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  Whitman further discloses that the insertion/catheter 120 further comprises a decrease in diameter between a proximal end of the catheter and the distal end (e.g. reduced diameter at distal portion), see Fig. 1.  
Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with providing a diameter of the catheter being decreased between a proximal end to a distal end, as taught by Whitman, in order to allow of inserting easily into a target region.
Regarding claims 14-15, Haarala in view of Whitman and Pang disclose all claimed subject matter as described in claim 1 above.  Whitman (or Haarala in view of Whitman and Pang device) 
Regarding claim 20, Haarala in view of Whitman and Pang disclose that wherein the anchors are positioned (randomly on the outer surface of the catheter) to impede movement of the device.
Regarding claim 21, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  Whitman further discloses that the distal end of the insertion/catheter is a tapered tip.
Therefore, It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with providing a tapered tip at a distal end of the catheter, as taught by Whitman, in order to insert into a target region easily and less damage tissue during insertion.
Regarding claim 22, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  Haarala discloses an outlet port (at a distal end) in the catheter for delivering drug into a target region. In addition, Pang also discloses an outlet (at a distal end) in the catheter.  Pang further discloses an outlet port (orifice, para [0107]) in the catheter.  Alternatively, it would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with providing an outlet port (e.g. orifice), as taught by Pang, in order to allow the fluid in communication in between the drug reservoir into a targeted treatment. 
Regarding claim 23, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  Haarala discloses further comprising a base with a suture hole 18, Figs. 2 & 5.  
Regarding claim 24, Haarala in view of Whitman and Pang discloses all the claimed subject matter as required in the claimed invention.  The Haarala in view of Whitman and Pang device is being configured for implantation under a skin.

Claims 7 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haarala et al. (US 6,190,352) in view of Whitman et al. (US 9,427,220) and Pang et al. (US 2013/0276974) and further in view of Kerzman et al (US 2005/0109648).
Haarala in view of Whitman and Pang disclose all claimed subject matter as described in claim 1 above except for the limitation that a sleeve that envelopes the device.
Kerzman discloses a sleeve 10 that envelops a catheter device for sterilization condition. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with including a sleeve that covers a catheter device (or implantable device), as taught by Kerzman, in order to keep the implantable device in sterile condition before use. 

Claims 8 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Haarala et al. (US 6,190,352) in view of Whitman et al. (US 9,427,220) and Pang et al. (US 2013/0276974)and further in view of House (US 2007/0225649).
Haarala in view of Whitman and Pang disclose all claimed subject matter as described in claim 1 above except for the limitation that a tip protector positioned at the distal end of the catheter.
House discloses a catheter assembly comprising: a catheter 10, a tip protector 77/40 (Fig. 1A) positioned at a distal end of the catheter to main the catheter device in sterile condition. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filling date of the claimed invention to modify the device of Haarala in view of Whitman and Pang with including a tip protector positioned at a distal end of the catheter, as taught by House, in order to maintain the catheter tip in sterile condition before use. 



Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-15, 18-24 have been considered but are moot being applied in this office action.
Applicant’s arguments with respect to claims 1-4, 7-15, 18-24 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH-NHU HOANG VU whose telephone number is (571)272-3228.  The examiner can normally be reached on M-F 7:30 am-4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Quynh-Nhu H. Vu/
Quynh-Nhu H Vu
Primary Examiner, Art Unit 3783